Case: 1:18-md-02820-SNLJ Doc. #: 574 Filed: 01/15/21 Page: 1 of 1 PageID #: 16169




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                           SOUTHEASTERN DIVISION

 IN RE: DICAMBA HERBICIDES                         )           MDL No. 2820
 LITIGATION                                        )
                                                   )
 This document relates to:                         )
 Warren                                            )           Case No. 1:18cv27 SNLJ


                             MEMORANDUM and ORDER

       This matter is before the Court on defendants BASF and Monsanto’s combined

 motion to dismiss the complaint of plaintiffs Brian Warren and Warren Farms with

 prejudice for failure to produce a Crop Damage Plaintiff Fact Sheet (“PFS”), which was

 due in October 2018. Plaintiffs’ attorneys were granted leave to withdraw as plaintiffs’

 counsel of record. The defendants’ motion indicates that the Plaintiffs’ Executive

 Committee represented that although substantial effort was made obtain PFS from

 plaintiffs Warren and Warren Farms, the Committee did not believe plaintiffs Warren and

 Warren Farms would comply. Plaintiffs Warren and Warren Farms did not respond to

 the motion to dismiss. For the reasons stated in defendants’ memorandum in support, the

 motion to dismiss will be granted.

       Accordingly,

       IT IS HEREBY ORDERED that defendants’ motion to dismiss (#73) is granted.



       Dated this 15th day of January, 2021.

                                                   STEPHEN N. LIMBAUGH, JR.
                                                   UNITED STATES DISTRICT JUDGE



                                               1
